DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 11/16/22021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }

Claim Objections
Claim 1 is objected to because of the following informalities:  Structures of formulas (1) to (3) are not clearly visible.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Enaida et al. (US 7,731,941).
Enaida discloses a staining composition comprising a Brilliant Blue G (BBG) derivative as a pharmaceutically acceptable salt thereof or a hydrate thereof a primary component (abstract). The preferred stereoisomer of the BBG derivatives is represented by formulae (1) to (3) that includes all the optically active bodies, the enantiomer mixtures:




    PNG
    media_image1.png
    303
    433
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    311
    440
    media_image2.png
    Greyscale

                 [I]                                                                                [II]

                                   
    PNG
    media_image3.png
    317
    436
    media_image3.png
    Greyscale

                                                                          [III]

wherein R1 represents a C1-10 alkoxy group, a hydrogen atom, R2 and R2' are identical or different, and each represents a hydrogen atom,-OH, C1-10 alkyl group, R3, R3' and R3'' are identical or different, and each represents a hydrogen atom,-OH, C1-10 alkyl group, R4 and R4' are identical or different, and each represents a hydrogen atom,-OH, a C1-10 alkyl group, R5 represents a hydrogen atom,-OH, a C1-10 alkyl group, n represents any one of 
	Enaida does not explicitly teach the claimed concentration of at least 90 wt% of Brilliant Blue G (BBG)in the composition. 
One of ordinary skill in the art would have been motivated to separate enantiomers to arrive at instantly claimed composition, combined with an expectation that one enantiomer will exhibit an improved pharmaceutical profile, an increase in potency over the racemate and indicative of synergistic effects and obtain desired properties of the composition because Enaida discloses that the staining composition can be used as a surgical adjuvant in opthalmological surgeries with regard to diseases of the eye, for 



Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618